Title: To George Washington from Edmund Randolph, 27 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Feby 27. 1794.
          
          The Secretary of State has the honor to inform the President, that it appears by a
            letter, just received from Mr Latimer, the representative of Delaware, that the numbers
            of distressed people from St Domingo in that State probably amount to about an
              hundred. It is submitted to the President, whether it will not
            be better to give a sum to them out of the remaining five thousand dollars, rather than
            to disturb the distribution of the ten thousand, as already suggested.
        